Exhibit 10.1



EMPLOYMENT AGREEMENT
This Employment Agreement, dated August 22, 2012 (the “Effective Date”) is
between Glowpoint, Inc., a Delaware corporation (the “Company”), and Alp Tolga
Sakman ("Employee").
WHEREAS, the Company and the Employee desire to enter in an agreement with the
following provisions as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.
POSITION AND RESPONSIBILITIES.

1.1    Position. Employee is employed by the Company to render services to the
Company in the position of Chief Financial Officer and SVP of Corporate
Development. Employee shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any additional duties consistent with his position now or hereafter
assigned to Employee by the Chief Executive Officer of the Company. Employee
shall abide by the rules, regulations and practices of the Company as adopted or
modified from time to time in the Company’s reasonable discretion.
1.2    Other Activities. Employee shall devote his full business time, attention
and skill to perform any assigned duties, services and responsibilities,
consistent with the position of Chief Financial Officer and SVP of Corporate
Development, while employed by the Company, for the furtherance of the Company's
business, in a diligent, loyal and conscientious manner. Except upon the prior
written consent of the Board of Directors, Employee will not, during the Term
(as defined below): (a) accept any other employment; or (b) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that interferes with Employee’s duties and responsibilities hereunder
or creates a conflict of interest with the Company.
1.3    No Conflict. Employee represents and warrants that Employee’s execution
of this Agreement, Employee’s employment with the Company, and the performance
of Employee’s proposed duties under this Agreement will not violate any
obligations Employee may have to any other employer, person or entity, including
any obligations with respect to proprietary or confidential information of any
other person or entity.
2.
COMPENSATION AND BENEFITS.

2.1    Base Salary. In consideration of the services to be rendered under this
Agreement and so long as Employee remains employed by the Company, the Company
shall pay Employee a salary of not less than $220,000 per year (as such may be
increased by the Company from time to time, the "Base Salary"). The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice. Employee’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company.
2.2    Equity.
(a)    As part of Employee’s previous executive position, the Company previously
issued shares of restricted common stock of the Company ("Restricted Stock") in
the total amount of 100,000 shares, and stock options (“Options”) in the total
amount of 75,000 shares, of which, 50% (37,500 shares) have a strike price of
$3.02 and 50% (37,500) have a strike price of $3.47; In consideration of the
services to be rendered under this Agreement and so long as Employee remains
employed by the Company, the Company will issue additional shares of Restricted
Stock in the amount of 50,000 shares on the Effective Date. All equity issuances
are governed by the Company’s standard form of Restricted

    1    

--------------------------------------------------------------------------------

Exhibit 10.1



Stock Award Agreement and Stock Option Agreement, as applicable; provided, that,
in no way limiting the terms of Section 3.3(c) below, any additional agreements
pertaining to new grants of Restricted Stock or Options shall expressly state
that such securities shall become unrestricted and fully vested, as applicable,
upon the occurrence of a Change in Control or Corporate Transaction (as each is
defined in the Glowpoint, Inc. 2007 Stock Incentive Plan (as amended, the “2007
Plan”)).
(b)    Other than as expressly provided herein, the terms and conditions
governing the shares of Restricted Stock and Options shall be set forth in the
applicable equity award agreement.
2.3    Incentive Compensation. No later than sixty days after the Effective
Date, Employee and the Chief Executive Officer will establish mutually agreed
upon appropriate goals and metrics applicable to Employee's performance under
this Agreement. Such goals and metrics will be taken into consideration by the
Compensation Committee of the Board of Directors in determining the amount, if
any, of incentive compensation to be paid to Employee each year. Updated goals
and metrics will be established no later than 60 days after the start of each
new calendar year. Employee will be eligible to receive incentive compensation
with a target of forty percent (40%) of his Base Salary annually. The
determination of the awarding of any incentive compensation to Employee shall be
at the sole discretion of the Compensation Committee. The Company shall pay the
incentive compensation no later than March 15 following the calendar year for
which the Employee earned the incentive compensation.
2.4    Benefits. Employee shall be eligible to participate in all benefits made
generally available by the Company to similarly-situated employees, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.
2.5    Expenses. The Company shall reimburse Employee for reasonable travel and
other business expenses incurred by Employee in the performance of Employee’s
duties hereunder in accordance with the Company’s expense reimbursement
guidelines, as they may be amended in the Company's sole discretion.
2.6    Vacation. Employee will be entitled to accrue four (4) weeks of paid
vacation per year. Such vacation may be carried over from year to year only as
permitted by the Company’s then-current employee handbook.
3.
TERM AND SEVERANCE.

3.1    Term. The initial term of this Agreement expires on December 31, 2013
(the “Initial Term”). If the Company does not provide Employee with written
notice of non-renewal of this Agreement at least six (6) months prior to
expiration, then this Agreement shall automatically renew for additional
one-year periods (each, a “Renewal Term” and, together with the Initial Term,
the “Term”). If the Company does provide Employee with written notice of
non-renewal of this Agreement at least six (6) months prior to expiration of the
current Term, then this Agreement shall automatically expire as of the
expiration date for such Term (an “Expiration Event”). Notwithstanding the
foregoing, either the Company or Employee may terminate Employee’s employment
hereunder at any time, for any reason or no reason at all so long as they comply
with the terms of this Section 3.
3.1    Termination for Cause or Voluntary Resignation. If Employee is terminated
for Cause (as defined below) or if Employee voluntarily resigns, Employee will
be entitled to his Base Salary and other benefits through the last day actually
worked. Thereafter, all benefits, compensation and perquisites of employment
will cease.
3.2    Termination Without Cause, Resignation for Good Reason, Expiration or
Death. If (a) Employee is terminated without Cause (as defined below) or
Employee resigns for Good Reason (as defined below) or an Expiration Event
occurs or Employee dies (each, a “Qualifying Termination Event”), (b) there
exists a “separation from service” as defined under the Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), (c) Employee executes
the Company’s standard form of release and waiver

    2    

--------------------------------------------------------------------------------

Exhibit 10.1



(the “Release”) and the Release becomes irrevocable and effective in accordance
with its terms within thirty (30) days after Employee’s separation from service,
and (d) Employee is not in material breach of any of the terms and conditions of
this Agreement, then Employee shall be entitled to the following benefits,
payable commencing with the payroll period immediately following the effective
date of the Release:
(a)    Cash severance payments equal to six (6) months of his current Base
Salary, which severance shall be paid as salary continuation in accordance with
the Company’s regular payroll practices, plus a lump-sum payment in an amount
equal to the prorated portion of the annual bonus for the current fiscal year,
as determined at the established target performance levels for Employee and
accrued by the Company (collectively, the “Severance Payments”); provided, that
notwithstanding the foregoing, in the event that a Change of Control or
Corporate Transaction (as each is defined in the 2007 Plan) shall occur, (i) the
Base Salary portion of the Severance Payments shall be increased from six (6)
months to twelve (12) months and (ii) if such Change of Control or Corporate
Transaction constitutes a "change in the ownership", a "change in the effective
control" or a "change in the ownership of a substantial portion of the assets"
of the Company within the meaning of Section 409A of the Code, the payment of
all unpaid Severance Payments will be accelerated and become immediately due and
payable (A) upon the consummation of such Change of Control or Corporate
Transaction if a Qualifying Termination Event has already occurred or (B) as of
the effective date of such Qualifying Termination Event, if the separation from
service occurs within the two-year period immediately following the Change of
Control or Corporate Transaction;
(b)    If Employee timely elects COBRA coverage, the Company will pay for COBRA
coverage on Employee’s behalf (less the employee contribution portion, if any,
immediately prior to such separation from service) until the earlier to occur of
(i) the date Employee is entitled to receive substantially similar health
insurance coverage from another source and (ii) the date that is six (6) months
after such separation from service; provided, that notwithstanding the
foregoing, in the event that a Change of Control or Corporate Transaction shall
occur, the duration of COBRA coverage shall be extended from six (6) months to
twelve (12) months; and
3.3    Definition of Cause. For purposes of this Agreement, Cause shall mean, in
the judgment of the Company: (a) Employee willfully engages in any act or
omission which is in bad faith and to the detriment of the Company; (b) Employee
exhibits unfitness for service, dishonesty, habitual neglect, persistent and
serious deficiencies in performance, or gross incompetence, which conduct is not
cured within fifteen (15) days after receipt by Employee of written notice of
the conduct; (c) Employee is convicted of a crime; or (d) Employee refuses or
fails to act on any reasonable and lawful directive or order from the Chief
Executive Officer, which refusal is not cured within fifteen (15) days after
receipt by the Employee of written notice thereof. Notice of any termination for
Cause shall be given in writing to the Employee, which notice shall set forth in
reasonable detail all acts or omission upon which the Company is relying for
such termination prior to the effective date of the termination.
3.4    Definition of Resignation for Good Reason. For purposes of this
Agreement, resigning for “Good Reason” shall mean if Employee resigns because:
(a) there has been a material diminution in his Base Salary (with the parties in
agreement that for this purpose, a material diminution means a diminution of at
least 10% in Employee’s Base Salary); (b) he is required to be based in an
office that is more than 50 miles from the current location of the office; (c)
he is assigned duties that are materially inconsistent with his position as
Chief Financial Officer and SVP of Corporate Development; or (d) there is a
material diminution of his status, office, title, responsibility, or reporting
requirements. Notwithstanding the foregoing, Employee’s resignation shall not be
considered to be for Good Reason unless Employee provides written notice to the
Company of the condition constituting Good Reason within ninety (90) days of the
initial existence of such condition, and the Company fails to remedy such
condition within thirty (30) days after receipt of such notice from Employee.

    3    

--------------------------------------------------------------------------------

Exhibit 10.1



3.5    Excise Tax. If any benefits paid or distributed to, or realized by,
Employee pursuant to this Agreement, together with any other amounts or value
otherwise paid or distributed to Employee by Glowpoint (e.g., the lapsing of
restrictions on Restricted Stock) in connection with a Change in Control or
Corporate Transaction (collectively, the "280G Payments"), would be an "excess
parachute payment" as defined in Section 280G of the Code and would thereby
subject Employee to the tax imposed under Section 4999 of the Code or any
similar tax (the "Excise Tax"), then Glowpoint shall pay to Employee the greater
of (a) the total value of the 280G Payments payable if reduced to an amount that
avoids the triggering of the Excise Tax or (b) the total value of the 280G
Payments payable even if the Excise Tax is triggered, such that the total amount
of 280G Payments actually received by Employee, net of all applicable taxes
(including, without limitation, the Excise Tax), is maximized. In the event that
Employee's 280G Payments are reduced pursuant to this Section 3.6, such
reduction shall be applied to the 280G Payments by first reducing the prorated
annual bonus under Section 3.3(a) then reducing the other Severance Payments
under Section 3.3(a), then reducing the benefits under Section 3.3(b), then
reducing the benefits described in Section 3.3(c). For purposes of determining
the Excise Tax and making any other calculations under this Section 3.6, the
determinations of Glowpoint's outside auditing firm will be deemed conclusive
and binding on Glowpoint and Employee.
3.6    Section 409A of the Code. The parties intend that any payments and
benefits under this Agreement shall be exempt from, or comply with, the
requirements of Section 409A of the Code, and this Agreement shall be
interpreted and administered in accordance with such intent. In particular, the
parties intend that each installment of Severance Payments under this Agreement
be treated as a separate payment for purposes of Section 409A of the Code.
Moreover, to the extent required to comply with Section 409A of the Code, then
notwithstanding any other provision of this Agreement to the contrary: (a) if,
at the time of his separation from service, Employee is not a "specified
employee" within the meaning of Section 409A of the Code, payment of any
nonqualified deferred compensation provided under this Agreement shall commence
within sixty (60) days following the date of Employee’s separation from service,
and if such sixty-day period begins in one calendar year and ends in a second
calendar, such payment shall commence in the second calendar year; or (b) if, at
the time of his separation from service, Employee is a "specified employee"
within the meaning of Section 409A of the Code, any nonqualified deferred
compensation provided under this Agreement shall be paid on the first business
day that is at least six (6) months after Employee's separation from service
(such six-month period, the “Tolling Period”) and the first such payment shall
include all unpaid amounts that otherwise would have been paid prior to that
date pursuant to this Agreement.
4.
TERMINATION OBLIGATIONS.

4.1    Return of Property. Employee agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Employee incident to Employee’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Employee’s
employment.
4.2    Cooperation. Following any termination of employment, Employee shall
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees. Employee shall also
cooperate with the Company in the defense of any action brought by any third
party against the Company that relates to Employee’s employment by the Company.
5.
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION.

5.1    Proprietary Information. Employee hereby covenants, agrees and
acknowledges as follows:
(a)    The Company is engaged in a continuous program of research, design,
development,

    4    

--------------------------------------------------------------------------------

Exhibit 10.1



production, marketing and servicing with respect to its business.
(b)    Employee's employment hereunder creates a relationship of confidence and
trust between Employee and the Company with respect to certain information
pertaining to the business of the Company or pertaining to the business of any
customer of the Company which may be made known to the Employee by the Company
or by any customer of the Company or learned by the Employee during the period
of Employee's employment by the Company.
(c)    The Company possesses and will continue to possess information that has
been created, discovered or developed by, or otherwise becomes known to it
(including, without limitation, information created, discovered or developed by,
or made known to, Employee during the period of Employee's employment or arising
out of Employee's employment and which pertains to the Company’s actual or
contemplated business, products, intellectual property or processes) or in which
property rights have been or may be assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged and is treated by the Company as confidential.
(d)    Any and all inventions, products, discoveries, improvements, processes,
manufacturing, marketing and services, methods or techniques, formulae, designs,
styles, specifications, data bases, computer programs (whether in source code or
object code), know-how, strategies and data, whether or not patentable or
registrable under copyright or similar statutes, made, developed or created by
Employee (whether at the request or suggestion of the Company or otherwise,
whether alone or in conjunction with others, and whether during regular hours of
work or otherwise) during the period of Employee's employment by the Company
which pertains to the Company's actual or contemplated business, products,
intellectual property or processes (collectively hereinafter referred to as
“Developments”), shall be the sole property of the Company and will be promptly
and fully disclosed by Employee to the Board without any additional compensation
therefor, including, without limitation, all papers, drawings, models, data,
documents and other material pertaining to or in any way relating to any
Developments made, developed or created by Employee as aforesaid. The Company
shall own all right, title and interest in and to the Developments and such
Developments shall be considered “works made for hire” for the Company under
applicable law. If any of the Developments are held for any reason not to be
“works made for hire” for the Company or if ownership of all right, title and
interest in and to the Developments has not vested exclusively and immediately
in the Company upon creation, Employee irrevocably assigns, without further
consideration, any and all right, title and interest in and to the Developments
to the Company, including any and all moral rights, and “shop rights” in the
Developments recognized by applicable law. Employee irrevocably agrees to
execute any document requested by the Company to give effect to this Section 5.1
such as an assignment of invention or other general assignments of intellectual
property rights, without additional compensation therefor.
(e)     Employee will keep confidential and will hold for the Company's sole
benefit any Development which is to be the exclusive property of the Company
under this Section 5.1 irrespective of whether any patent, copyright, trademark
or other right or protection is issued in connection therewith.
(f)     Employee also agrees that Employee will not, without the prior approval
of the Chief Executive Officer, use for Employee's benefit or disclose at any
time during Employee's employment by the Company, or thereafter, except to the
extent required by the performance by Employee of Employee's duties, any
information obtained or developed by Employee while in the employ of the Company
with respect to any Developments or with respect to any customers, clients,
suppliers, products, services, prices, employees, financial affairs, or methods
of design, distribution, marketing, service, procurement or manufacture of the
Company or any confidential matter, except information

    5    

--------------------------------------------------------------------------------

Exhibit 10.1



which at the time is generally known to the public other than as a result of
disclosure by Employee not permitted hereunder. Notwithstanding the foregoing,
the following will not constitute confidential information for purposes of this
Agreement: (i) information which is or becomes publicly available other than as
a result of disclosure by the Employee; (ii) information designated in writing
by the Company as no longer confidential; or (iii) information known by Employee
as of the date of this Agreement, to the extent Employee can document such prior
knowledge. In addition, Employee may use or disclose Company confidential
information to the extent Employee is legally compelled to disclose such
information; provided, that prior to any such compelled disclosure, Employee
shall give the Company reasonable advance notice of any such disclosure and
shall cooperate with the Company in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of such disclosure
and/or use of such information. Employee will comply with all intellectual
property disclosure policies established by the Company from time to time with
respect to the Company's confidential information, including with respect to
Developments.
5.2    Non-Disclosure of Third Party Information. Employee represents, warrants
and covenants that Employee shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Employee acknowledges and agrees
that any violation of this provision shall be grounds for Employee’s immediate
termination and could subject Employee to substantial civil liabilities and
criminal penalties. Employee further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Employee to disclose or use any such third party proprietary
information or trade secrets.
5.3    Injunctive Relief. Employee acknowledges and agrees that a remedy at law
for any breach or threatened breach of the provisions of this Section 5 would be
inadequate and, therefore, agrees that the Company shall be entitled to
injunctive relief in addition to any other available rights and remedies in case
of any such breach or threatened breach.
6.
LIMITED AGREEMENT NOT TO COMPETE OR SOLICIT.

6.1    Non-Competition. During the Term and also after expiration or termination
of the Term if, and only for so long as, Employee is receiving the Severance
Payments (collectively, the “Restricted Period”), unless mutually agreed
otherwise by the Employee and the Company, Employee shall not, directly or
indirectly, work as an employee, consultant, agent, principal, partner, manager,
officer, or director for any person or entity who or which engages in a
substantially similar business as the Company. For purposes of this Agreement,
the Company is currently engaged in the business of designing, developing,
providing and selling video communication services; provided, that the
Restricted Period shall run concurrently with, and shall not be extended for,
the Tolling Period, if any.
6.2    Non-Solicitation. Employee shall not, during the Restricted Period,
either directly or indirectly: (a) call on or solicit for similar services, or,
encourage or take away any of the Company’s customers or potential customers
about whom Employee became aware or with whom Employee had contact as a result
of Employee’s employment with the Company, either for benefit of Employee or for
any other person or entity; or (b) solicit, induce, recruit, or encourage any of
the Company’s employees or contractors to leave the employ of the Company or
cease providing services to the Company on behalf of the Employee or on behalf
of any other person or entity; or (c) hire for himself or any other person or
entity any employee who was employed or engaged by the Company within six months
prior to the termination of Employee’s employment.
6.3    Limitations; Remedies. The Employee further agrees that the limitations
set forth in this Section 6 (including, without limitation, any time limitation)
are reasonable and properly required for the adequate protection of the
businesses of the Company. The Employee agrees that the lack of territorial
limit

    6    

--------------------------------------------------------------------------------

Exhibit 10.1



is reasonable given the global reach of the Company. If any of the restrictions
contained in Sections 6.1 and 6.2 are deemed by a court or arbitrator to be
unenforceable by reason of the extent, duration or geographic scope thereof, or
otherwise, then the parties agree that such court or arbitrator may modify such
restriction to the extent necessary to render it enforceable and enforce such
restriction in its modified form. The Employee acknowledges and agrees that a
remedy at law for any breach or threatened breach of the provisions of this
Section 6 would be inadequate and, therefore, agrees that the Company shall be
entitled to injunctive relief in addition to any other available rights and
remedies in cases of any such breach or threatened breach.
7.
ALTERNATIVE DISPUTE RESOLUTION.

7.1    The Company and Employee mutually agree that any controversy or claim
arising out of or relating to this Agreement or the breach thereof, or any other
dispute between the parties arising from or related to Employee’s employment
with the Company, shall be submitted to mediation before a mutually agreeable
mediator. In the event mediation is unsuccessful in resolving the claim or
controversy, such claim or controversy shall be resolved by arbitration
7.2    Company and Employee agree that arbitration shall be held in New Jersey,
before a mutually agreed upon single arbitrator licensed to practice law, in
accordance with the rules of the American Arbitration Association. The
arbitrator shall have authority to award or grant legal, equitable, and
declaratory relief. Such arbitration shall be final and binding on the parties.
If the parties are unable to agree on an arbitrator, the matter shall be
submitted to the American Arbitration Association solely for appointment of an
arbitrator.
7.3    The claims covered by this Agreement (“Arbitrable Claims”) include, but
are not limited to, claims for wages or other compensation due; claims for
breach of any contract (including this Agreement) or covenant (express or
implied); tort claims; claims for discrimination (including, but not limited to,
race, sex, religion, national origin, age, marital status, medical condition, or
disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state, or other law, statute, regulation, or ordinance, except claims excluded
in the following paragraph. The parties hereby waive any rights they may have to
trial by jury in regard to Arbitrable Claims.
7.4    This Section 7 does not cover (a) claims that Employee may have for
Workers' Compensation State disability or unemployment compensation benefits or
(b) either party's right to obtain provisional remedies, or interim relief from
a court of competent jurisdiction.
7.5    Arbitration under this Agreement shall be the exclusive remedy for all
Arbitrable Claims. This agreement to mediate and arbitrate survives termination
of Employee’s employment.
8.
AMENDMENTS; WAIVERS; REMEDIES.

This Agreement may not be amended or waived except by a writing signed by
Employee and by a duly authorized representative of the Company. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right. Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches. All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.
9.
ASSIGNMENT; BINDING EFFECT.

9.1    Assignment. The performance of Employee is personal hereunder, and
Employee agrees that Employee shall have no right to assign and shall not assign
or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.
9.2    Binding Effect. Subject to the foregoing restriction on assignment by
Employee, this

    7    

--------------------------------------------------------------------------------

Exhibit 10.1



Agreement shall inure to the benefit of and be binding upon each of the parties,
the affiliates, officers, directors, agents, successors and assigns of the
Company, and the heirs, devisees, spouses, legal representatives and successors
of Employee.
10.
SEVERABILITY.

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
11.
TAXES.

All amounts paid under this Agreement (including, without limitation, Base
Salary) shall be reduced by all applicable state and federal tax withholdings
and any other withholdings required by any applicable jurisdiction.
12.
GOVERNING LAW.

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey, without regard to New Jersey conflict of laws principles.
13.
INTERPRETATION.

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
14.
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT.

The Parties' rights and obligations that by their nature would extend beyond the
termination or expiration of this Agreement, including, without limitation, the
confidentiality, non-solicit and non-compete provisions, shall survive such
termination or expiration.
15.
AUTHORITY.

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
16.
ENTIRE AGREEMENT.

This Agreement is the final, complete and exclusive agreement of the parties
with respect to the subject matter hereof and supersedes and merges all prior or
contemporaneous representations, discussions, proposals, negotiations,
conditions, communications and agreements, whether written or oral, between the
parties relating to the subject matter hereof and all past courses of dealing or
industry custom, including, without limitation, the Consulting Agreement dated
July 13, 2010 between the parties and also the Prior Agreements. Employee
acknowledges Employee has had the opportunity to consult legal counsel
concerning this Agreement, that Employee has read and understands the Agreement,
that Employee is fully aware of its legal effect, and that Employee has entered
into it freely based on Employee’s own judgment and not on any representations
or promises other than those contained in this Agreement.

    8    

--------------------------------------------------------------------------------

Exhibit 10.1





In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.


Glowpoint, Inc.


Employee
 
  /s/ Joseph Laezza     
Name: Joseph Laezza
Title: President and CEO
  /s/ Tolga Sakman     
Alp Tolga Sakman






    9    